UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2148


RENEE L. MCCRAY,

                    Petitioner – Appellant,

             v.

WELLS FARGO BANK, N.A.,

                    Respondent – Appellee,

             and

CHARLES R. GOLDSTEIN,

                    Trustee.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:20-cv-00973-SAG)


Submitted: April 1, 2021                                          Decided: April 14, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renee L. McCray, Appellant Pro Se. Sarah E. Meyer, WOMBLE BOND DICKINSON
(US) LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Renee L. McCray appeals the district court’s orders (1) affirming the bankruptcy

court’s denial of McCray’s motion to reopen her bankruptcy proceeding, and (2) denying

her motion for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. McCray v. Wells Fargo

Bank, N.A., No. 1:20-cv-00973-SAG (D. Md. Sept. 17, 2020; Oct. 16, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2